         Case 1:20-cv-03246-PGG Document 31 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN EMPIRE SURPLUS LINES
 INSURANCE COMPANY,

                        Plaintiff,                                    ORDER

                -against-                                       20 Civ. 3246 (PGG)

 UPLIFT ELEVATOR OF NY INC.,
 JERMAINE HICKSON, and HAMILTON
 HEIGHTS CLUSTER ASSOCIATES, L.P.,

                        Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

               The hearing scheduled for October 29, 2020 at 10:15 a.m. will take place by

telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing

the same number and using the same access code. The Court is holding multiple telephone

conferences on this date. The parties should call in at the scheduled time and wait on the line for

their case to be called. At that time, the Court will un-mute the parties’ lines. Seven days before

the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line. Plaintiff is directed to serve

this Order on Defendants by October 7, 2020 and to file proof of service on the docket.

Dated: New York, New York
       October 2, 2020
